Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 1 of 31 PageID 7




                          EXHIBIT A
12/9/2019   Case 8:19-cv-03014-TPB-JSS Document 1-1Case Detail 12/09/19 Page 2 of 31 PageID 8
                                                      Filed


                                                                                         Polk Records Online
                                                                                                                         Accessibility Information

  User: PUBLIC - IP (173.227.144.2)                                                   Home           Help      My Account           Log Out


 Case Detail
  New Search             Back to Search Results

 Case : 2019CC006372000000
 Case Type : DMGC - DAMAGES (CC)
 Section : M0 BOB GRODE
 Case Style : SPENADER, JONATHAN vs. DISCOVER PRODUCTS, INC.
 Disposition : Open
                                                                                                                              Print Case
                                                                                                                              Summary




    Dockets          Parties          Hearings           Financial      Disposition


                   Available for viewing                                      Not available for viewing

                   Available for viewing after manual review                  Manual review pending or completed

                                      Click icon in 'View' column to access document


            Date                                                     Action                                        Pages Sequence View
     11/06/2019        CIVIL COVER SHEET                                                                             2          1

     11/06/2019        DESIGNATION OF E-MAIL ADDRESSES                                                               2          3

     11/06/2019        VERIFIED COMPLAINT                                                                           17          4

     11/06/2019        NOTICE OF PRODUCTION OF DOCUMENTS FROM NON-PARTY                                              2          5

     11/07/2019        SUMMONS ISSUED BY CLERK - DISCOVER PRODUCTS, INC., DBA DISCOVER                               3          2
                       BANK, A FOREIGN FOR-PROFIT
                       CORPORATION

     12/02/2019        DEFENDANT'S UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO                              3          6
                       PLAINTIFF'S COMPLAINT




                                                           Terms of Use Help & FAQ
                      To learn more about Polk Clerk of Courts and Comptroller please visit http://www.polkcountyclerk.net
                                     or follow us on Facebook https://www.facebook.com/polkcountyclerk
                                                          PRO Release Version 1.2.3.2
                                                    © 2019 - Polk County, all rights reserved




https://pro.polkcountyclerk.net/PRO/PublicSearch/Details/LWBeQo4ap2BcRaqa27PMVh0-0-fu6Uf3lP6m2SAZFc9ptY%3d                                     1/1
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 3 of 31 PageID 9
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 4 of 31 PageID 10
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 5 of 31 PageID 11
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 6 of 31 PageID 12
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 7 of 31 PageID 13
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 8 of 31 PageID 14
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 9 of 31 PageID 15
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 10 of 31 PageID 16
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 11 of 31 PageID 17
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 12 of 31 PageID 18
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 13 of 31 PageID 19
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 14 of 31 PageID 20
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 15 of 31 PageID 21
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 16 of 31 PageID 22
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 17 of 31 PageID 23
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 18 of 31 PageID 24
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 19 of 31 PageID 25
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 20 of 31 PageID 26
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 21 of 31 PageID 27
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 22 of 31 PageID 28
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 23 of 31 PageID 29
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 24 of 31 PageID 30
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 25 of 31 PageID 31
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 26 of 31 PageID 32
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 27 of 31 PageID 33
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 28 of 31 PageID 34
         Case 8:19-cv-03014-TPB-JSS
Filing # 99620632                     DocumentAM
                   E-Filed 12/02/2019 11:12:06 1-1 Filed 12/09/19 Page 29 of 31 PageID 35



                             IN THE COUNTY COURT OF THE TENTH JUDICIAL CIRCUIT
                                      IN AND FOR POLK COUNTY, FLORIDA
                                               CIVIL DIVISION

          JONATHAN SPENADER,
          an individual,

                       Plaintiff,                                               CASE NO.: 2019-CC-006372

          v.

          DISCOVER PRODUCTS, INC.,
          d/b/a DISCOVER BANK,
          a foreign for-profit corporation,

                Defendant.
          __________________________________/

                        DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME
                               TO RESPOND TO PLAINTIFF’S COMPLAINT

                   Defendant, DISCOVER BANK, INC., incorrectly identified as DISCOVER PRODUCTS,

         INC., d/b/a DISCOVER BANK (“Defendant”), by and through its undersigned counsel, and

         without waiving its right to arbitrate the plaintiff’s claims, hereby files this Unopposed Motion for

         Extension of Time to Respond to the Complaint filed by Plaintiff, JONATHAN SPENADER

         (“Plaintiff”), stating as follows:

                   1.         Defendant’s response to Plaintiff’s Complaint is due December 2, 2019.

                   2.         Counsel for Defendant was recently retained to defend this lawsuit, and Defendant

         continues to investigate the claims at issue.

                   3.         Defendant requests an additional ten (10) days up to and including December 12,

         2019 to respond to Plaintiff’s Complaint.

                   5.         The request for additional time is not intended for delay, and no party will be

         prejudiced by the relief sought herein




         42514816 v1
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 30 of 31 PageID 36



          6.    Counsel for Defendant has conferred with Counsel for Plaintiff, who does not

oppose the relief requested.

          WHEREFORE, Defendant requests an extension of time of ten (10) days up to and

including December 12, 2019 to respond to Plaintiff’s Complaint.


                                           Respectfully submitted,
                                              /s/ Charles C. Davis III
                                              David A. Elliott, Esq.
                                              Florida Bar No.: 0094237
                                              Charles C. Davis, III, Esq.
                                              Florida Bar No.: 1003433
                                              BURR & FORMAN LLP
                                              201 N. Franklin Street, Suite 3200
                                              Tampa, FL 33602
                                              Telephone: (813) 221-2626
                                              Facsimile: (813) 221-7335
                                              Primary Email: delliott@burr.com
                                              Secondary Email: cwingate@burr.com
                                              Primary Email: cdavis@burr.com
                                              Secondary Email: anolting@burr.com,
                                              dmorales@burr.com; mguerra@burr.com

                                              Attorneys for Defendant,
                                              DISCOVER BANK, INC.




42514816 v1                                   2
Case 8:19-cv-03014-TPB-JSS Document 1-1 Filed 12/09/19 Page 31 of 31 PageID 37



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 2, 2019, I electronically filed the foregoing with
the Clerk of Court by using the Florida E-portal, which will send an electronic service copy to:

Ian R. Leavengood, Esq.
Sean E. McEleney, Esq.,
Kelly C. Burke, Esq.,
Northeast Professional Center
3900 First Street North, Suite 100
St. Petersburg, FL 33703
consumerservice@leavenlaw.com
smceleney@leavenlaw.com
kburke@leavenlaw.com

-and-

Eva M. Donohue, Esq.,
EVA M. DONOHUE, P.A.
P.O. Box 5074
Lakeland, FL 33807
info@emdlawfirm.com
Attorneys for Plaintiff



                                            /s/ Charles C. Davis, III
                                            Charles C. Davis, III, Esq.




42514816 v1                                    3
